Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00258-CV

   THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS ($38,400.00) UNITED
                        STATES CURRENCY,
                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-00346
                            Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 26, 2019

REVERSED AND REMANDED

           Wesley Jacob Sosa appeals a summary judgment the trial court rendered in favor of the

State in a civil forfeiture case. As the movant, the State was required to do more than raise a fact

issue supporting its case; the State had the burden to conclusively establish all facts demonstrating

its entitlement to judgment as a matter of law. Because the State failed to satisfy this burden, we

reverse and remand for further proceedings.
                                                                                      04-18-00258-CV


                                           BACKGROUND

       The underlying suit is a civil forfeiture proceeding. The State filed suit, alleging $38,400

in cash, seized by law enforcement officers from Sosa, was contraband subject to forfeiture. The

State alleged Sosa had gained the proceeds from the commission of a felony, specifically the

“delivery, manufacturing, and/or possession of methamphetamine and marijuana, a controlled

substance” (formatting omitted).

       After Sosa filed an answer, the State filed a motion for summary judgment and argued,

“There is no genuine issue as to any material fact regarding each and every element of the

Plaintiff’s cause of action, and Plaintiff is entitled to a judgment as a matter of law.” Sosa did not

file a response. The evidence the State attached to its motion included a police report describing

the events leading up to the seizure of the money, as well as Sosa’s discovery responses and a

judgment of conviction for possession of methamphetamine, which was entered upon Sosa’s plea

of guilt and which suspended the imposition of his sentence.

       According to the police report, Sosa and two women were at a motel, where the police had

responded to a disturbance. An officer conducted a protective sweep of Sosa’s hotel room and

“located approximately 6.1 grams of alleged methamphetamine in two baggies and a large amount

of money in [Sosa’s] jacket pocket, another large amount of money was found in a black computer

bag[,] a total of $38,400 was found, 2 baggies of alleged marijuana to total approximately 5.5

grams [were] found in the computer bag and on the bath room counter top.”

       According to his discovery responses, which the State attached to its summary judgment

motion, Sosa found the money on the roadside. He explained in a response to an interrogatory:

       On December 8, 2015, as I was walking on the side of 181 South, toward my friend
       Billy’s old trailer, by Foster Rd., I came upon a black computer bag, which
       contained canned food, radio controlled car stuff, and a blue Wal-Mart bag that
       contained about $44,000. This occurred about 3:30 a.m.



                                                 -2-
                                                                                      04-18-00258-CV


Sosa denied that the cash was drug money and that he ever sold drugs. The State also attached a

letter from Sosa explaining the methamphetamine belonged to one of the women he was with at

the motel, and the money he found was “all brand new money, one hundred dollar bank notes in

$5,000 bank bands.”

       The trial court set the case for a bench trial on March 29, 2018. On that date, the trial court

signed an order granting the State’s motion for summary judgment and rendered summary

judgment in favor of the State. Sosa timely filed a notice of appeal.

                          STANDARD OF REVIEW & APPLICABLE LAW

       Civil forfeiture proceedings are civil in nature, and the rules of civil procedure apply. See

TEX. CODE CRIM. PROC. art. 59.5(a), (b); $9,050.00 in U.S. Currency v. State, 874 S.W.2d 158,

161 (Tex. App.—Houston [14th Dist.] 1994, writ denied). The State filed a motion for summary

judgment, arguing it was entitled to judgment as a matter of law because its evidence established

there is “no genuine issue as to any material fact regarding each and every element of [its] cause

of action.” As such, the State’s motion was a traditional motion for summary judgment under

Texas Rule of Civil Procedure 166a. See TEX. R. CIV. P. 166a(a), (c) (permitting summary

judgment when “there is no genuine issue as to any material fact and the moving party is entitled

to judgment as a matter of law”).

       We review the grant of a traditional motion for summary judgment de novo. See One (1)

1992 Chevrolet PK v. State, No. 04-14-00260-CV, 2015 WL 3398387, at *2 (Tex. App.—San

Antonio May 27, 2015, pet. denied) (mem. op.). We view the summary judgment in a light most

favorable to the nonmovant, take all evidence favorable to the nonmovant as true, and indulge

every reasonable inference and resolve any doubts in the nonmovant’s favor. Id. Summary

judgment is proper only if the movant conclusively establishes all facts necessary to entitle the

movant to judgment as a matter of law. Id. at *2, 3. In reviewing a summary judgment, we therefore


                                                -3-
                                                                                       04-18-00258-CV


may not draw inferences against the nonmovant because drawing such inferences is the

responsibility of the factfinder, not the court, in making determinations as to the merits of a suit as

a matter of law. See id.

       As the summary judgment movant, the State had the burden of conclusively establishing

the $38,400 was, in fact, contraband. See TEX. CODE CRIM. PROC. art. 59.02(a) (authorizing seizure

and forfeiture of “contraband”). “Contraband” includes “property of nature” that is “used or

intended to be used in the commission of” any “felony under Chapter 481, Health and Safety Code

(Texas Controlled Substances Act),” and “proceeds gained from the commission of [such] a

felony.” Id. art. 59.01(2)(B)(i), (C). The State alleged the $38,400 was used or intended to be used

in the commission of a felony of possession or distribution under the Texas Controlled Substances

Act, and was proceeds from the commission of such a felony.

                                              ANALYSIS

       Because Sosa did not file a response to the summary judgment motion, Sosa’s sole issue is

that the State’s evidence does not conclusively establish the $38,400 was contraband. On this

record, we agree. Initially, the State produced no direct evidence showing Sosa had acquired the

$38,400 in cash from selling drugs. Instead, the State’s evidence shows the money was found in

Sosa’s jacket, Sosa possessed methamphetamine and marijuana, and Sosa was convicted of

possession of those drugs. The State argues this circumstantial evidence permitted a reasonable

inference that Sosa obtained the seized money from selling drugs, and argues this evidence is

sufficient to affirm. The State cites several cases in which a court of appeals reviewed a final

judgment after an evidentiary hearing on the merits.

       But the trial court granted summary judgment, and did not render final judgment after a

trial on the merits of this case. In a summary judgment case, we may not draw inferences against

the nonmovant. See One (1) 1992 Chevrolet PK, 2015 WL 3398387, at *2. Although a factfinder


                                                 -4-
                                                                                                  04-18-00258-CV


could infer Sosa obtained the money from selling drugs, the State’s evidence—the only direct

evidence the State presented as to whether the money was contraband—provides a different

explanation: Sosa found the money in a computer bag on the side of the road. 1 Because this

evidence is favorable to Sosa, our standard of review for a summary judgment requires that we

accept this evidence as true. See id. at *2. If it is true Sosa found the money in a computer bag on

the side of the road, then the State would be unable to prove Sosa obtained the money from selling

drugs.

         In other words, if the evidence favorable to Sosa is true, the State would be unable to prove

the money is “contraband” as the State alleged. The State’s evidence therefore does not

conclusively establish the essential fact the money was obtained from selling drugs. It is the role

of a factfinder at an evidentiary hearing, and not a court in a summary judgment proceeding, to

make credibility determinations and resolve conflicting evidence. See id. Because the summary

judgment evidence failed to establish there is “no genuine issue as to any material fact regarding

each and every element of the its cause of action,” the trial court erred by rendering summary

judgment. TEX. R. CIV. P. 166a(c); accord One (1) 1992 Chevrolet PK, 2015 WL 3398387, at *2.

                                                 CONCLUSION

         We reverse the trial court’s summary judgment and remand for further proceedings.

                                                         Luz Elena D. Chapa, Justice




1
 Its sole ground for summary judgment was that Sosa obtained or used the money by selling methamphetamine or
marijuana. The State did not argue the money was illegally obtained in any other way. We may not affirm the trial
court’s granting of a summary-judgment motion based on a ground the movant did not expressly present in the motion.
See Henkel v. Norman, 441 S.W.3d 249, 251 n.1 (Tex. 2014).


                                                       -5-